PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
*314In October of 1977, hospital and outpatient services were rendered by claimant to two inmates of respondent’s Huttons-ville Correctional Center in the following amounts: Clarence Jenkins, $5,872.55; and Billy Elkins, $4,205.16, for a total of $10,077.71.
Respondent, in its Answer, admits all the allegations of fact made in the Notice of Claim, and further states that there were funds remaining in the respondent’s appropriation at the close of the fiscal year in question from which the claim could have been paid.
Based on the foregoing, an award in the above amount is hereby made to the claimant.
Award of $10,077.71.